Case 1:19-cv-00430-VSB-BCM Document 21 Filed 06/04/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

— “ -- x
MIGUEL ALAS,
Plaintiff,
-against-
COMMISSIONER OF SOCIAL SECURITY,
Defendant.
--- ~~~ ---- x

 

 

 

USDC SDNY
TOOL mac IT
BP EEL

ELECTRONICALLY FILED
DOC #:
DATE FILED: W\Y{ 2080.

 

 

 

 

19 CIVIL 430 (VSB)(BCM)

JUDGMENT

It is hereby ORDERED, ADJUDGED AND DECREED: | That for the reasons

set forth in the Court’s Opinion & Order dated June 3, 2020, Plaintiff's motion for judgment on

the pleadings is GRANTED and Defendant's motion is DENIED, and the action is remanded to

the Commissioner of Social Security for further proceedings, consistent with the Report and

Recommendation.

Dated: New York, New York
* June 4, 2020

RUBY J. KRAJICK

 

BY:

Clerk of Court

R/VVLQUESS

Deputy Clerk ~
